           Case 1:20-cv-04610-CM Document 3 Filed 07/08/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM SCOTT DAVIS,

                                 Plaintiff,                        20-CV-4610 (LLS)
                     -against-                            ORDER OF DISMISSAL UNDER
                                                              28 U.S.C. § 1915(g)
DR. AVA TAYLOR PHD, et al.,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, currently incarcerated at the Administrative U.S. Penitentiary in Thomson,

Illinois, brings this action pro se. Plaintiff requests to proceed without prepayment of fees, that

is, in forma pauperis (“IFP”). Plaintiff is barred, however, from filing any new action IFP while a

prisoner. 1 See Davis v. State of North Carolina, No. 2:16-CV-0549 (E.D. Va. Oct. 4, 2016)

(finding that Plaintiff had filed three actions while a prisoner that were dismissed for failure to

state a claim). 2 That order relied on 28 U.S.C. § 1915(g), which provides that:

       In no event shall a prisoner bring a civil action [IFP] if the prisoner has, on 3 or
       more prior occasions, while incarcerated or detained in any facility, brought an
       action or appeal in a court of the United States that was dismissed on the grounds
       that it is frivolous, malicious, or fails to state a claim upon which relief may be
       granted, unless the prisoner is under imminent danger of serious physical injury.




       1
         This Court previously found that Plaintiff was barred under 28 U.S.C. § 1915(g). See
Davis v. Agustos-Ferguson, ECF 1:17-CV-0064, 2 (S.D.N.Y. Jan. 9, 2017).
       2
          The district court dismissed the 16-CV-0549 action for failure to state a claim. The three
prior cases dismissed for failure to state a claim included: Davis v. Unknown, No. 2:16-CV-0548
(E.D. Va. Oct. 4, 2016); Davis v. Scott, 2:11-CV-0516 (E.D. Va. Sept. 29, 2011) (noting that
Plaintiff had filed 22 other actions in the Eastern District of Virginia related to his losing custody
of his child in 2007); Davis v. North Carolina, No. 2:11-CV-0500 (E.D. Va. Sept. 26, 2011).
             Case 1:20-cv-04610-CM Document 3 Filed 07/08/20 Page 2 of 3



         Although Plaintiff has filed this new action seeking IFP status, his complaint does not

show that he is in imminent danger of serious physical injury. 3 Instead, Plaintiff asserts that this

action

         stems from an Artical [sic] 81 Proceeding in this court in the matter of Georgia
         Bell Taylor 2013 of 2014. . . . defendant Rhonda Ferguson-Augustus is
         plaintiff[’]s 1’ cousin, who brough[t] the Artical [sic] 81 proceeding via one of her
         old boyfriends Attorney Richard Doe. . . . defendant Ava Bell Taylor is plaintiff 1’
         cousin whom conspired with New York mental Hygen [sic] White Plains
         Hospital.

(ECF No. 2, at 1.) Plaintiff claims that Defendants conspired to defraud him and deny him

freedom to associate with his aunt and that they interfered with his alleged inheritance. 4

         As Plaintiff’s claims do not suggest that Plaintiff is in imminent danger of serious

physical injury, he is barred from filing this action IFP. 5




         3
        An imminent danger is one “existing at the time the complaint is filed.” Malik v.
McGinnis, 293 F.3d 559, 563 (2d Cir. 2002). A danger “that has dissipated by the time a
complaint is filed” is not sufficient. Pettus v. Morgenthau, 554 F.3d 293, 296 (2d Cir. 2009).
         4
         Plaintiff previously raised a claim related to his inheritance. See Davis, No. 2:11-CV-
0516, 2 (E.D. Va.) (“Plaintiff’s Complaint is a jumble of family history beginning in 1923. From
the caption of the case it is clear that this action involves alleged identity theft and alleged
interference with Plaintiff’s inheritance.”).
         5
          In the complaint, Plaintiff requests the appointment of a guardian ad litem. The
complaint does not suggest that Plaintiff is incompetent to proceed on his own behalf, nor does
the Court possess any evidence indicating that Plaintiff is incompetent. The Court therefore
concludes that the action may proceed without considering whether Fed. R. Civ. P. 17(c) applies.
See Ferrelli v. River Manor Health Care Ctr., 323 F.3d 196, 201 (2d Cir. 2003) (“If a court were
presented with evidence from an appropriate court of record or a relevant public agency
indicating that the party had been adjudicated incompetent, or if the court received verifiable
evidence from a mental health professional demonstrating that the party is being or has been
treated for mental illness of the type that would render him or her legally incompetent, it likely
would be an abuse of the court’s discretion not to consider whether Rule 17(c) applied.”).
Plaintiff’s prior attempt to seek the appointment of a guardian ad litem in the Eastern District of
Virginia was unsuccessful. See Davis, No. 2:16-CV-0549 (ECF No. 18) (finding that Plaintiff
failed to support his argument that he was entitled to appointment of a guardian ad litem).


                                                   2
              Case 1:20-cv-04610-CM Document 3 Filed 07/08/20 Page 3 of 3



                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Court denies Plaintiff’s request to proceed IFP (ECF No. 1), and the complaint is

dismissed without prejudice under the PLRA’s “three-strikes” rule. See 28 U.S.C. § 1915(g). 6

Plaintiff remains barred from filing any future action IFP while in custody, unless he is under

imminent threat of serious physical injury. 7 Id.

SO ORDERED.

Dated:       July 8, 2020
             New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




         6
          Plaintiff may commence a new action by paying the filing fee. If Plaintiff does so, that
complaint will be reviewed under 28 U.S.C. § 1915A, which requires the Court to dismiss any
civil rights complaint from a prisoner if it “(1) is frivolous, malicious, or fails to state a claim
upon which relief may be granted; or (2) seeks monetary relief from a defendant who is immune
from such relief.” 28 U.S.C. § 1915A(b).
         7
         The Court may bar any vexatious litigant (including a nonprisoner) from filing future
actions (even if the filing fee is paid) without first obtaining leave from the Court. See In re
Martin-Trigona, 9 F.3d 226, 227-30 (2d Cir. 1993) (discussing sanctions courts may impose on
vexatious litigants, including “leave of court” requirement).


                                                    3
